FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                        January 5, 2021
                           _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
    BRENT MIKELSON,

         Plaintiff - Appellant,

    v.                                                      No. 20-1271
                                                   (D.C. No. 1:20-CV-01545-PAB)
    EMERSON CONRAD, III, M.D.; VAIL                           (D. Colo.)
    HEALTH, d/b/a Vail Health Hospital,

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

         The district court sua sponte dismissed Brent Mikelson’s complaint because he

failed to provide an evidentiary basis for the allegations in the complaint establishing

diversity jurisdiction. Mr. Mickelson appeals. We exercise jurisdiction under 28

U.S.C. § 1291 and reverse because the district court erroneously required additional

evidence to support Mr. Mikelson’s well-pleaded allegations.




*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Mikelson filed suit in the United States District Court for the District of

Colorado alleging that while under anesthesia during surgery at Vail Health hospital

he “suffered a severe hypoxic event that resulted in hypoxic/anoxic brain damage.”

Aplt. App. at 6. His claims are for medical malpractice by the attending

anesthesiologist, Dr. Emerson Conrad, and for vicarious liability against Vail Health

because of negligence by its employees.

      Mr. Mikelson asserted that the federal district court had jurisdiction under its

diversity jurisdiction. See 28 U.S.C. § 1332(a) (“[D]istrict courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.”). The original complaint alleged that he was a resident of Alabama,

that Dr. Conrad was a resident of Colorado, and that Vail Health was “a person” with

a principal place of business in Colorado. Aplt. App. at 5. His complaint also

alleged damages in excess of $75,000.

      Before the defendants answered, the district court issued an order to show

cause. The order stated that the allegations of the complaint were “insufficient to

demonstrate the citizenship of the parties.” Id. at 10. It explained (1) that the

complaint erroneously alleged Mr. Mikelson’s and Dr. Conrad’s residences rather

than their domiciles, and (2) that the court was “unable to determine Vail Health’s

citizenship” because the complaint failed to “allege what type of business entity Vail

Health is.” Id. at 11. Because of the insufficient allegations it required Mr. Mikelson



                                            2
to “show cause why th[e] case should not be dismissed . . . [for] lack of subject

matter jurisdiction.” Id. at 12.

      Mr. Mikelson responded by filing an amended complaint. It alleged that he

was domiciled in and a citizen of Alabama, that Dr. Conrad was domiciled in and a

citizen of Colorado, and that Vail Health was a “Colorado corporation” with its

principal place of business in Colorado. Id. at 16. The amended complaint was

otherwise identical to the initial complaint.

      The district court then issued a second order to show cause. It said that the

court was “still unable to determine the citizenship of any of the parties” because Mr.

Mikelson failed to provide an “evidentiary basis” for his allegations. Id. at 21. The

order also noted that Mr. Mikelson’s amended complaint failed to comply with the

court’s local rules. Accordingly, the court provided Mr. Mikelson “one more

opportunity” to show jurisdiction. Id. at 22. In response to the second show-cause

order Mr. Mikelson refiled the same amended complaint, modified only to comply

with the local rules. The court reviewed the refiled amended complaint and

acknowledged that it complied with the local rules, but it concluded that it still failed

to “address[] any of the jurisdictional deficiencies previously noted.” Id. at 25. The

court dismissed the case before either defendant filed an answer.

      We review de novo the district court’s dismissal for lack of subject-matter

jurisdiction. See Grynberg v. Kinder Morgan Energy Ptrs., 805 F.3d 901, 905 (10th

Cir. 2015). A plaintiff bears the burden of establishing jurisdiction. See Dudnikov v.

Chalk & Vermilion Fine Arts, 514 F.3d 1063, 1070 (10th Cir. 2008). But at the

                                            3
pleading stage we “tak[e] as true all well-pled (that is, plausible, non-conclusory, and

non-speculative) facts.” Id. (citation omitted).

      To establish diversity among the parties the plaintiff must allege that all

defendants are citizens of a different state than the plaintiff. See Grynberg, 805 F.3d

at 905. Typically, a plaintiff satisfies this requirement by providing “a short and

plain statement of the grounds for the court’s jurisdiction” in the complaint. Fed. R.

Civ. P. 8(a)(1). For individuals, this jurisdictional statement must identify the

person’s domicile. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d

1233, 1238 (10th Cir. 2015). For corporations, this statement must identify the state

of incorporation and the state where the corporation maintains its principal place of

business. See 28 U.S.C. § 1332(c)(1).

      Plaintiff’s amended complaint alleges that Mr. Mikelson is domiciled in and a

citizen of Alabama, that Dr. Conrad is domiciled in and a citizen of Colorado, and

that Vail Health is a Colorado corporation with its principal place of business in

Colorado. These are well-pleaded allegations. As Mr. Mikelson explains, he did not

merely allege that diversity exists; rather, he alleged the specific facts supporting

diversity. This sufficed to establish complete diversity among the parties. See

Grynberg, 805 F.3d at 905.

      Despite these well-pleaded allegations the district court dismissed Mr.

Mikelson’s complaint because he did not provide supporting evidence. True, a court

can require an evidentiary showing of jurisdiction to resolve disputed facts or

inadequate allegations. Cf. Dart Cherokee Basin Operating Co., LLC v. Owens, 574

                                            4
U.S. 81, 87–89 (2014) (reversing district court for requiring evidentiary showing to

support removal under Class Action Fairness Act; “‘a short and plain statement’”

typically suffices for removal based on diversity jurisdiction, although additional

evidence may be required where diversity allegations are contested (quoting 28

U.S.C. § 1446(a))). And the district court correctly questioned Mr. Mikelson’s initial

complaint because that complaint alleged Mr. Mikelson’s and Dr. Conrad’s

residences rather than their domiciles, and it failed to identify whether Vail Health

was a corporation or some other business entity. See Siloam Springs Hotel, L.L.C.,

781 F.3d at 1236–38.

      But critically, when the district court issued its first show-cause order, it

repeatedly stated that the complaint’s “allegations [were] insufficient.” Aplt. App. at

10 (emphasis added). The show-cause order did not challenge the factual basis for

the allegations or otherwise suggest that the complaint required evidentiary support.

Thus, Mr. Mikelson’s revised allegations should have resolved this matter. No

opposing party challenged the allegations. See Radil v. Sanborn W. Camps, Inc., 384

F.3d 1220, 1224 (10th Cir. 2004) (court may consider evidence “[w]here a party

attacks the factual basis for subject matter jurisdiction” (emphasis added)). And, as

Mr. Mikelson notes, the court never explained why it doubted the revised

allegations—either in its second show-cause order or in its order dismissing the

complaint. Because Mr. Mikelson’s amended complaint sufficiently alleged the basis

for diversity jurisdiction, the district court erred in dismissing the complaint.



                                            5
      We REVERSE the district court’s order dismissing the complaint and

REMAND for further proceedings consistent with this Order.


                                        Entered for the Court


                                        Harris L Hartz
                                        Circuit Judge




                                       6